 In the Matter of NORTHWEST ENGINEERING CORPORATION'andUNITEDFARM EQUIPMENT AND METAL WORKERS OFAMERICA, CIOCase No. 13-R-2932.-Decided June19, 1945Mr. George E. Frazer,of Chicago,Ill., for the Company.Mr. James De Witt,of Sheboygan,Wis., for the CIO.Messrs.CarlW. GriepentrogandAnthony Gruszka,ofMilwaukee,Wis., for theUAW-AFL.Mr. Samuel G.Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Farm Equipment and Metal Work-ers of America, CIO, herein called the CIO, alleging that a question affect-ing commerce had arisen concerning the representation of employees ofNorthwest Engineering Corporation,Green Bay,Wisconsin, hereincalled the Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Leon A Rosell, Trial Ex-aininer. Said hearing was held at Green Bay, Wisconsin, on May 2, 1945.At the hearing the Trial Examiner granted a motion to intervene madeby International Union, United Automobile Workers of America, AFL,herein called the UAW-AFL. The Company, the CIO, and the UAW-AFL appeared and participated. All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:iName as amended at the hearing62 N. L. R. B., No. 78.555 556DL'CISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNorthwest Engineering Corporation is a Wisconsin corporation witha plant, involved in this proceeding, located at Green Bay, Wisconsin. Itis there engaged in the manufacture of crawler excavating and material,moving equipment, such as power shovels and cranes. During the pastyear the Company's purchases amounted to more than $1,000,000, ofwhich approximately 55 percent came from points outside the State ofWisconsin. During the same period, the Company's sales amounted tomore than $1,500,000, of which approximately 90 percent was shippedto points outside the State.The Company does not deny, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.InternationalUnion, United ActomobileWorkers of America, affili-atedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as the exclu-sive bargaining representative of certain of its employees until the CIOhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the CIO represents a substantial number of employees inthe unit hereinafter found appropriate fWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in general agreement concerning the composition of aunit of production and maintenance employees. There exists, however, a,dispute with respect to certain classifications, which are discussed below.Timekeepers.The Company and the CIO desire their exclusion, where-as the UAW-AFL would include them. They keep records of the time2 The Field Examiner reported that the CIO submitted 243 membership cards; and that thenames of 235 persons appearing on the cards were listed on the Company's pay roll of April 1, 1945,which contained the names of 730 employees in the unit alleged by the CIO to be appropriate.He also reportedthat the UAW-AFL submitted163 applications for membership cards. NORTHWEST ENGINEERING CORPORATION557spent by employees in production. They also make partial computationsof the earnings of production employees. The five timekeepersare sta-tioned at desks in the offices of the foremen of the various departments,but are supervised by the chief of the timekeeping and pay-roll, depart-ment who is under the jurisdicition of the accounting department.Weshall exclude the timekeepers from the unit hereinafter found appropriate.'Service department employees.The Company and the CIO desire theirexclusion,whereas the UAW-AFL would include them. The three serv-ice department employees work out of the plant and instruct customersin the operation and repair of machines. They also serve the sales depart-ment in a technical and advisory capacity. Their functions are differentfrom those of production employees and they are under separate super-vision.Accordingly, we shall exclude the service department employeesfrom the unit.Departmental clerks.The Company and the CIO desire their exclusion,whereas the UAW-AFL would include them. The 13 departmental officeclerks keep records under the supervision of the foremen in several pro-duction departments which have separate offices.Where, as here, plantclericals are subject to the control of production supervisors, we haveincluded them in production and maintenance units.' Accordingly, we shallinclude the departmental clerks.In accordance with our foregoing findings and the agreement of theparties,we find that all production and maintenance employees of theCompany, including checkers, expediters, inspectors, truck drivers, fire-men, watchmen, janitors, and departmental clerks, but excluding officeclerical employees, traffic employees, timekeepers, laboratory employees,engineering employees, time-study employees, tool designing employees,draftsmen, service department employees, salesmen, officers, the chief in-spector, foremen, assistant foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period im-a SeeMatter of Goodman Ma nffactnufng Company,58 N. L.R B 531,Matter of Mnnneapolts.loneywell Regulatol Company,53 N L R B 864.' SeeMatter of Goodman Manufacturing Company,supra;Matter of Minneapolis-HoneywellRegulatorCompany,supra. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDmediately precedingthe date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.`DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Northwest Engineering Cor-poration, Green Bay, Wisconsin, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent for theNational Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Farm Equipment and Metal Workers of America, CIO, or byUAW-AFL, for the purposes of collective bargaining, or by neithericquc,t-i,The UAW-AFLrequests that it be designated on the ballot as"UAW-AFL" Itshereby granted, but in the event it wins the election, it shall be certifieda, its name appeal ti mSection IT, above